              Case 20-12024-LSS         Doc 366     Filed 10/26/20   Page 1 of 3




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

                                                )
In re:                                          )   Chapter 11
                                                )
SHILOH INDUSTRIES, INC., et al.,                )   Case No. 20-12024 (LSS)
                                                )
                                                )   Jointly Administered
                             Debtors.           )
                                                )

                            REQUEST FOR SPECIAL NOTICE

         PLEASE TAKE NOTICE that Oracle America, Inc. hereby requests that notice of any

and all proceedings in the above captioned case be given to its attorneys and such notice should

be addressed as follows:

                                    Amish R. Doshi, Esq.
                                  Doshi Legal Group, P.C.
                               1979 Marcus Avenue, Suite 210E
                                  Lake Success, NY 11042
                                E-Mail: amish@doshilegal.com

Dated: October 26, 2020                       Respectfully Submitted,
       Lake Success, New York

                                              By:           /s/ Amish R. Doshi
                                                     Amish R. Doshi, Esq.
                                              DOSHI LEGAL GROUP, P.C.
                                              1979 Marcus Avenue, Suite 210E
                                              Lake Success, NY 11042
                                              Tel (516) 622-2335
                                              E-Mail:       amish@doshilegal.com

                                              Attorneys for Oracle America, Inc.
               Case 20-12024-LSS         Doc 366      Filed 10/26/20    Page 2 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

                                                  )
In re:                                            )   Chapter 11
                                                  )
SHILOH INDUSTRIES, INC., et al.,                  )   Case No. 20-12024 (LSS)
                                                  )
                                                  )   Jointly Administered
                              Debtors.            )
                                                  )


                                CERTIFICATE OF SERVICE

         I, Amish R. Doshi, hereby certify that on October 26, 2020, I served a copy of Request

For Special Notice on the parties listed on the attached service list via regular mail. In addition,

the parties entitled to receive notice by the Court’s CM-ECF system were sent an email

notification of such filing by the Court’s CM-ECF System.


                                      _/s/ Amish R. Doshi___________
                                      Amish R. Doshi




                                                 2
             Case 20-12024-LSS      Doc 366   Filed 10/26/20   Page 3 of 3




                                    SERVICE LIST

BY REGULAR MAIL

Daniel J. DeFranceschi, Esq.                  Timothy Fox, Esq.
Paul N. Heath, Esq.                           OFFICE OF UNITED STATES TRUSTEE
RICHARDS, LAYTON & FINGER, P.A.               844 King Street, Suite 2207, Lockbox 35
One Rodney Square, 920 N. King Street         Wilmington, Delaware 19899
Wilmington, DE 19801

Thomas M. Wearsch, Esq.                       Timothy W. Hoffman, Esq.
T. Daniel Reynolds, Esq.                      JONES DAY
JONES DAY                                     77 West Wacker
North Points, 901 Lakeside Avenue             Chicago, IL 60601
Cleveland, OH 44114

Shiloh Industries Bankruptcy Team
Prime Clerk
830 3rd Avenue, Suite 412
Brooklyn, NY 11232




                                          3
